Citation Nr: 1747160	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-22 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to total disability based on individual unemployability, on an extraschedular basis prior to February 1, 2016. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Army from July to December 2007.  She served in the Army National Guard until July 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in which the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).  

In March 2015, the Veteran testified before the undersigned at a videoconference hearing. 

In March 2016, the RO granted entitlement to service connection for additional disabilities from February 1, 2016. The RO also granted entitlement to TDIU effective February 1, 2016.

In August 2016, the Board remanded the issue of TDIU prior to February 1, 2016 to the RO for further development and to refer the claim to the Director of Compensation Service to consider entitlement to TDIU for any periods in which the Veteran did not meet the percentage criteria for that benefit.  See 38 C.F.R. § 4.16(b). 

The appeal previously included the issues of entitlement to service connection for a low back disability, bilateral lower extremity peripheral neuropathy, and fibromyalgia.  Service connection for those disabilities was subsequently granted.  The grants satisfied the appeal as to those issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's prior remand included instructions to refer the claim for TDIU to VA's Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16(b) (2016).  This development has not yet occurred.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the TDIU claim to VA's Director of Compensation for adjudication under the provisions of 38 C.F.R. § 4.16(b) (2016). 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

